Citation Nr: 1024118	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of right knee surgery.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1983 to April 
1984, and from May 1991 to November 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The case was previously remanded by 
the Board in August 2009.  

In November 2008, the Veteran testified at hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims folder.  


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's 
right knee disability is manifested by flexion to no worse 
than 120 degrees and extension to 5 degrees; it is not 
manifested by increased limitation of motion on repetition, 
or ankylosis, or arthritis. 

2. Throughout the rating period on appeal, the Veteran's 
right knee disability is manifested by moderate instability 
requiring a knee brace, with symptomatology of valgus 
malalignment, positive McMurray's testing, and reports of 
locking and giving way; it is not manifested by severe 
subluxation or instability.

3. The scar associated with the Veteran's prior arthroscopic 
knee surgeries measures 2 sq. cm. and are solely superficial.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right knee surgery, to include limitation of 
flexion as due to pain and functional loss, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

2. The criteria for a separate 20 percent evaluation for 
right knee instability have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2009); VAOPGCPREC 23-97 and VAOPGCPREC 9-98   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances. VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
issued VCAA notification letters in February 2006 and August 
2008 which informed him of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2006 VCAA letter was issued prior to the May 2006 
rating decision on appeal; thus, VCAA notice was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran. The evidence of record includes 
service treatment records, VA and private medical records, 
and VA examinations.  No other records or evidence has been 
identified by the Veteran and under these circumstances, 
there is no duty to provide another examination or a medical 
opinion. 38 C.F.R. §§ 3.326, 3.327 (2009).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration. Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).



Increased Rating: Right Knee Osteoarthritis/Chondromalacia, 
Status Post Arthroscopic Meniscectomy

Pertinent law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability. See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the Veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the United States Court of Appeals for 
Veterans Claims (Court) held that staged ratings are 
appropriate for an increased rating claim in such a case, 
however, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2009).

Factual Background and Analysis 

The Veteran contends that his service-connected right knee 
disability is more severe than that which is represented by 
the currently assigned 10 percent rating.  Indeed, at his 
November 2008 hearing before the undersigned, the Veteran 
testified that his right knee constantly gives out and that 
he essentially has no lateral stability.  There are other 
recent reports of record which reflect similar complaints of 
right knee pain and locking.  Moreover, the latest VA and 
private medical records confirm severe, degenerative changes 
of the right knee.  In this vein, he believes he is entitled 
to separate ratings for arthritis and instability in his 
right knee.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGPREC 9-98 (August 14, 1998).  The Board 
agrees.  

Throughout the rating period on appeal, the Veteran's right 
knee disability has been rated as 10 percent disabling 
pursuant to Diagnostic Codes 5010-5257.  His claim for an 
increase was received in January 2006. 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009). Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009), 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Diagnostic Code 5260 concerns limitation of leg flexion. A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion is limited to 45 degrees. A 20 percent evaluation is 
for application where flexion is limited to 30 degrees. 
Finally, a 30 percent rating applies where flexion is limited 
to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

Limitation of Flexion/Extension of the Right Knee due to Pain

In the present case, VA examination in May 2006 revealed 
right knee flexion to 130 degrees out of 140.  Extension was 
to 0 degrees.  More recently, VA examination in January 2010 
showed right knee flexion to 90 degrees; extension was 
limited by 5 degrees.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the right knee.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

In the present case, the Veteran has submitted statements 
contending that it has become harder for him to walk and that 
he now requires steroid injections and hyaluronic acid shots 
for pain management.  Moreover, the private and VA clinical 
records and examination reports reflect the consistent 
complaints of right knee pain, including flare-ups and joint 
line discomfort.  Such reports also reflect limitations in 
walking/standing.  Moreover, at his November 2008 hearing 
before the undersigned, the Veteran reported that he was in 
near-constant pain, which renders him unable to run, climb 
stairs, or stand for extended periods of time.

In addition to the subjective complaints noted above, the 
record also demonstrates objective findings or right knee 
pain.  For example, the VA examiners in May 2006 and January 
2010 noted pain with active motion on the right side.  
Additionally, the VA examiner in January 2010 concluded that 
the Veteran's arthritis of the right knee affected standing, 
mobility, and daily activities involving chores and exercise.

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the Veteran is competent 
to give evidence about the symptoms he experienced. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of right knee pain, the 
evidence nevertheless fails to demonstrate a disability 
picture that most nearly approximates the next-higher 20 
percent evaluation under the rating code currently assigned 
(5260).  Indeed, while right knee pain is recognized, the 
objective evidence simply fails to demonstrate that such pain 
has resulted in additional functional limitation comparable 
to the next-higher 20 percent rating under Diagnostic Codes 
5260 or 5261.  Again, the Veteran's flexion was no worse than 
90 degrees, and his extension, while not full, was only 
limited by 5 degrees.  These findings do not merit a 
compensable rating under DC 5260 or 5261, and the 10 percent 
rating currently in effect compensates the Veteran for any 
functional loss he has due to pain and weakness.  Moreover, 
the May 2006 and January 2010 examination reports expressly 
noted that there was no additional reduction in range of 
motion or joint function with repetition due to pain, 
fatigue, incoordination, weakness, or lack of endurance. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for a right 
knee disability, to include as due to limitation of flexion 
due to pain must be denied. 

Separate Ratings

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
The evidence fails to establish ankylosis, therefore 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
right leg is not appropriate here.  

Further, regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257. See also 
VAOPGCPREC 9-98.

In this regard, is recognized that the RO has assigned a 10 
percent rating under Diagnostic Codes 5010 -5257, for right 
knee arthritis and instability, respectively.  However, based 
upon the medical evidence outlined above, the Board finds 
that the 10 percent rating is most reflective of the 
Veteran's arthritic symptomatology, and that a separate 20 
percent evaluation under Diagnostic Code 5257 for moderate 
instability of the right knee is warranted here.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009) provide for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

In this regard, the January 2010 VA examination report 
documents a positive McMurray's test, along with objective 
findings of swelling, effusion, crepitation, and grinding, 
and subjective complaints locking episodes.  The examination 
report also indicates that the Veteran uses a knee brace for 
assistance in walking.  In addition to the January 2010 VA 
examination findings, a May 2007 private treatment report 
demonstrates right knee "valgus malalignment, " another 
objective finding related to instability.  Likewise, the May 
2006 VA examination report indicated instability symptoms, 
such as giving way and locking episode.   

Thus, the evidence outlined above warrants a 20 percent 
rating for moderate instability of the right knee for the 
period on appeal; however, a rating in excess of that amount 
is not demonstrated here.  Indeed, upon VA examination in May 
2006, although there were complaints of giving way, the 
examiner found no instability.  Likewise, March 2007 and May 
2007 private treatment reports demonstrated that the right 
knee was stable to varus and valgus stressing.  Upon VA 
examination in January 2010, McMurray's testing was positive, 
but there was no ultimate finding of instability by the 
examiner.  Thus, based on the overall frequency and severity 
of the symptoms outlined above, and in light of the normal 
instability/subluxation findings (i.e., valgus/varus), the 
next-higher 30 percent rating (for severe recurrent 
subluxation or lateral instability) is not warranted here.  

Finally, the Board recognizes that the Veteran's symptom set 
is also consistent with some of the criteria set forth under 
Diagnostic Code 5258.  That code provides a maximum 20 
percent rating for cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and effusion into the 
joint.  However, a rating on the same basis for right knee 
instability would constitute pyramiding, which is prohibited. 
See 38 C.F.R. § 4.14.  Indeed, the Board has assigned a 
separate 20 percent rating herein for such symptomatology as 
it is associated with instability findings. 

Scar

The Board notes that the Veteran has a 2 sq. cm. scar on the 
right knee associated with arthroscopic surgeries.  As noted 
above, in general, evaluation of the same disability or the 
same manifestations of disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided. 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban v. 
Brown, 6 Vet. App. 259 (1994). 
In this case, the medical evidence describes the Veteran's 
scar as purely superficial, measuring 2 sq. cm; it is not 
painful, there is no disfigurement, no edema or inflammation, 
and the scar has not other disabling effects. See January 
2010 VA Examination.  Thus, the scar is essentially 
asymptomatic and does not warrant additional compensation. 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Conclusion

Accordingly, a rating in excess of 10 percent is not 
warranted for the Veteran's right knee arthritic 
symptomatology (i.e., limitation of motion); however, for the 
entire period on appeal, the Veteran is entitled to a 
separate 20 percent rating for moderate instability of the 
right knee under DC 5257.  See also VAOPGCPREC 9-98.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the right knee is denied.

Entitlement to a separate 20 percent evaluation is granted 
for moderate instability of the right knee.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


